Citation Nr: 0430191	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of educational benefits.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from January 1993 to 
January 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which determined that the veteran had received an overpayment 
in educational benefits.  The veteran's claim was remanded in 
March 2004.  

The appeal is remanded, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence does not show that the veteran was properly 
notified of his indebtedness due to an overpayment of 
education benefits or of his right to seek waiver of recovery 
of the debt.

2. The veteran's request for a waiver of recovery of the 
overpayment was received by the RO on January 27, 2003.  


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of educational benefits was timely. 38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

After careful consideration, the Board has determined that 
the VCAA does not apply in the instant case.  Statutory 
requirements for providing notice concerning waiver of 
recovery of overpayments are found in Chapter 53 of Title 38 
of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to cases 
involving requests for waiver of overpayment. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  


Factual Background

The claims file shows that the veteran took courses at 
Northern New Mexico Community College in 1999 and 2000.  

In an undated letter, the RO wrote the veteran that based on 
classes he took in the Summer of 1999, the Fall of 1999, and 
the Spring of 2000, an overpayment of $2568.91 was created in 
the veteran's Chapter 30 record.   The letter indicated that 
the veteran would erroneously receive a letter showing that 
his overpayment was $4814.17, and that he should disregard 
that letter.  The letter continued that a waiver must have 
been requested within 180 days from the date of the undated 
letter.  

In a letter written on January 24, 2003, and received on 
January 27, 2003, the veteran wrote that he was requesting a 
waiver in the amount of $3434.72, which he wrote that he was 
currently being billed for.  Regarding the original debt, he 
wrote that his VA advisor told him that he could take certain 
courses, but after he took the course, he was later told he 
could not take them and be reimbursed for them.  He wrote 
that the debt was a substantial debt to his family's 
finances.  

In a letter to the veteran dated March 5, 2003, the RO wrote 
that his request for waiver of his debt of $4814.17 was 
untimely.  It wrote that the veteran was notified of the debt 
on February 3, 2002, but did not request his waiver until 
January 24, 2003.  

In a March 2003 letter, the veteran wrote that he never 
received notice that he owed $4814.17 before the March 5, 
2003, letter.  

In a February 2004 e-mail, the Board requested a copy of the 
letter informing the veteran of the amount of the debt.  In 
response to that e-mail, the Board received a copy of the 
same undated letter discussed above that told the veteran to 
disregard the overpayment of $4814.17.  However, this letter 
was stamped "Jan. 18, 2002."  

In a March 2004 remand, the Board requested a copy of the 
February 3, 2002 letter.  

In an April 2004 memo, the RO wrote that it certified that 
the "first demand letter", which contained the Notice of 
Rights was sent to the veteran.  It attached a copy of a 
computer record, which showed that a letter was mailed to the 
veteran on February 3, 2002, with explanations as to what the 
accompanying computer codes meant.  

In a letter to the veteran, which is undated, the RO wrote to 
the veteran telling him that it had already advised him of 
his basic rights regarding the debt of $2568.91, in a letter 
dated January 18, 2002.  It told the veteran that he had a 
right to request a new waiver.  

Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary. See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  The record contains contradictory information 
regarding the date the veteran was actually notified that he 
had been overpaid educational benefits, and that he had to 
repay the debt.  There is a letter in the claims file that 
tells the veteran he has to pay an overpayment of $2568.91.  
However, the letter is undated.  Inasmuch as the letter is 
undated, it is impossible to tell at what point the 180 days 
to request a waiver of the debt began.  In response to an 
attempt to clarify this matter, the RO produced a copy of the 
aforementioned letter, which was date-stamped January 18, 
2002.  However, in April 2004, it also stated that the 
"first demand letter" was mailed to the veteran on February 
3, 2002.  Later, in July 2004, it stated that the February 3, 
2002, letter discussed in the April 2003 statement of the 
case was in error, and that the date of the letter should 
have been January 18, 2002.  

To confuse matters more, even if it is accepted that the 
veteran was notified of the overpayment on January 18, 2002, 
the letter in question stated that while the overpayment was 
$2568.91, another letter would erroneously be mailed saying 
that the overpayment was $4814.17.  The March 2003 letter to 
the veteran (mailed after the veteran's request for waiver) 
discussed a waiver of debt of $4814.17, not $2568.91, as 
discussed in the letter in question.  In short, the actual 
notification date of the overpayment, as well as the 
notification of the actual amount of overpayment have been 
hopelessly muddled.  Because of this, the Board finds that 
the veteran did not receive proper notification of the 
overpayment indebtedness and his right to request a waiver of 
recovery of the debt, that the 180-day time limit to request 
waiver was not triggered, and that, hence, his ultimate 
request for waiver in January 2003 was timely filed.


ORDER

The request for waiver of recovery of an overpayment of VA 
educational benefits was timely.


REMAND

Further adjudication of the request for waiver is now 
required.  The veteran contends that waiver is warranted 
because of financial hardship.  In his January 2003 letter, 
he wrote that the debt in question was a substantial debt to 
his family finances.  As his request for waiver was 
determined to be untimely, the Committee on Waivers and 
Compromises (Committee) has not considered the veteran's 
request on the merits.  Because of this and because his 
present financial situation is unknown, additional 
development is required prior to appellate review of this 
issue.

VA may grant a waiver of recovery of an overpayment of VA 
benefits where it is determined that the collection of the 
debt would be against "equity and good conscience." 38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The following 
criteria must be considered in determining whether recovery 
would be against equity and good conscience: (1) fault of the 
debtor; (2) balancing of fault of the debtor against VA 
fault; (3) whether collection of the debt would cause undue 
hardship on the debtor; (4) whether collection of the debt 
would defeat the purpose of the VA benefit; (5) whether 
waiver of the debt would result in unjust enrichment to the 
debtor; and (6) whether the debtor has changed his position 
to his detriment in relying upon the VA benefit. 38 C.F.R. § 
1.965(a).



Accordingly, the case is REMANDED for the following:

1.  Obtain a Financial Status Report from 
the appellant.

2.  Refer the appellant's request for 
waiver of recovery of overpayment to the 
Committee for consideration.  Any further 
development necessary must be completed.  
The Committee should determine if there 
are any statutory bars to waiver.  If so, 
advise the veteran of the determination, 
issuing a supplemental statement of the 
case (SOC).  If not, the Committee should 
proceed to a determination as to whether 
collection of the debt would be against 
equity and good conscience.  The 
Committee should inform the veteran of 
the criteria necessary for recovery of a 
debt to be waived.  If recovery of the 
overpayment is not waived, an appropriate 
supplemental SOC should then be issued.  
Either way the appellant and his 
representative should have the 
opportunity to respond, and if waiver is 
not granted, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



